                                         Case 3:20-cv-01595-WHO Document 15 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7    DARRELL EUGENE JOHNSON,                         Case No. 20-cv-01595-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                        ORDER EXTENDING TIME
                                   9
                                                 v.

                                  10    JOSIE GASTELO,
                                                                                        Dkt. No. 14
                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Johnson’s motion to extend the deadline to file an amended petition is
                                  14   GRANTED. (Dkt. No. 14.) The amended petition shall be filed on or before October 13,
                                  15   2020.
                                  16           The Clerk shall terminate all pending motions.
                                  17           IT IS SO ORDERED.
                                  18   Dated: September 3, 2020
                                                                                        _________________________
                                  19
                                                                                        WILLIAM H. ORRICK
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
